Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-8, 10-15, 17-18 and 21-22 are rejected under 35 U.S.C. 102 (a)(1) or a(2) as being anticipate by Jain et al. US publication no.: US 2021/0106910 A1. 

Regarding claim 1, Jain et al. teach, An article of manufacture (system 100, figure 1) comprising an odor delivery device (wearable scene delivery component 140, figure 1), the odor delivery device comprising: a plurality of independently controllable air pumps (see dual micro-pump system, paragraph 68); and dedicated tubing for each air pump configured to receive air pumped by the corresponding air pump and dispense the pumped air from an output of the odor delivery device (see paragraph 64, where there is plurality of tubes through which cavities (scent sources) have been etched into the chip) wherein: for each of at least two of the tubings, the tubing is configurable to receive scented material such that, when air is pumped by the corresponding air pump through the tubing, scented air flow is dispensed by the tubing from the odor delivery device (See paragraph 68 where the pumps are used to deliver a scent experience to the user as depicted in figure 2a-2c); each tubing ends near or at the output of the odor delivery device (see figure 2a-2c); if two or more tubings that are configured with two or more differently scented materials end near the output of the odor delivery device, then corresponding differently scented air flows concurrently dispensed by the two or more tubings are mixed together within an interior volume at the end of the odor delivery device before the resultant mixed air flow is dispensed from the odor delivery device (as explained in paragraph 24 mixtures of scents have been developed and can deliver the mixture of scent to the user);  and if two or more tubings that are configured with two or more differently scented materials end at the output of the odor delivery device, then corresponding differently scented air flows concurrently dispensed by the two or more tubings are mixed together only outside the odor delivery device.
Regarding claim 2, Jain et al. teach, the article of claim 1, wherein the air pumps are micropumps (see paragraph 58, where micro-pumps are used).
Regarding claim 3, Jain et al. teach,  The article of claim 1, wherein the odor delivery device comprises: a pump unit comprising the air pumps and dedicated tubing for each air pump (see paragraphs 64 and 68 for plurality of tubings and pumps); and a cartridge unit configured to be removably mated to the pump unit (see cartridges, paragraph 68, figure 3), wherein: the cartridge unit comprises dedicated tubing for each air pump in the pump unit; when the cartridge unit is mated to the pump unit, each tubing in the cartridge unit mates with corresponding tubing in the pump unit; and at least two of the tubings in the cartridge unit are configurable to receive scented material (As explained in paragraph 68, that the cartridge is detachable and each cartridge unit contains a different scent that can be attached to the dedicated pump).
Regarding claim 4, Jain et al. teach, the article of claim 3, wherein each tubing in the cartridge unit is configurable to receive scented material (see paragraph 68).
Regarding claim 5, Jain et al. teach, the article of claim 3, wherein each tubing in the cartridge unit is narrowed at the output of the odor delivery device in order to inhibit backflow of air into the tubing (see paragraph 53, where the odor stream is shaped like a narrow plume).
Regarding claim 6, Jain et al. teach, the article of claim 3, wherein the odor delivery device further comprises a nose piece configured to be removably mated to the cartridge unit at the output of the odor delivery device (see paragraph 56).
Regarding claim 7, Jain et al. teach, the article of claim 3, wherein each tubing in the cartridge unit extends to the output of the odor delivery device (see figure 3, where the cartridge unit extends out).
Regarding claim 8, Jain et al. teach, the article of claim 1, further comprising a controller configured to independently control each of the air pumps (see digital controller, paragraph 69-72 and figure 1).
Regarding claim 10, Jain et al. teach, the article of claim 8, wherein the controller comprises an electronic control unit (see digital controller, paragraph 69-72 and figure 1).

Regarding claim 11, Jain et al. teach, the article of claim 10, wherein the electronic control unit is external to the odor delivery device (see figure 1, where digital controller 150 is external to 140).
Regarding claim 12, Jain et al. teach, the article of claim 10, wherein the electronic control unit is internal to the odor delivery device (see paragraph 52, where the scent delivery component can be in a same housing as the digital controller).
Regarding claim 13, Jain et al. teach, the article of claim 8, wherein the controller is configured to control the air pumps to concurrently deliver two or more differently scented air flows from the odor delivery device (see paragraph 56 and 69-71 where there are plurality of scents that are controlled by the controller).
Regarding claim 14, Jain et al. teach, the article of claim 8, wherein the controller is (i) configured to receive respiration information about a user of the odor delivery device and (ii) configurable to control the air pumps to deliver one or more scented air flows from the odor delivery device only during inhalation by the user (see paragraph 49).
Regarding claim 15, Jain et al. teach, the article of claim 8, wherein the controller is (i) configured to receive respiration information about a user of the odor delivery device and (ii) configurable to control the air pumps to increase and/or decrease the rate of air flow through one or more tubings during an inhalation by the user (See paragraph 71).
Regarding claim 17, Jain et al. teach, the article of claim 8, wherein the controller is configurable to control the air pumps as part of a virtual reality/augments reality (VR/AR) system that coordinates the control of the air pumps as part of operation of the VR/AR system (virtual reality component 110, figure 1).
Regarding claim 18, Jain et al. teach, the article of claim 17, wherein the controller is configurable to coordinate the control of the air pumps with motions of the user during the operation of the VR/AR system (see user 120, figure 1; paragraph 25).
Regarding claim 21, Jain et al. teach, the article of claim 1, wherein the odor delivery device has no valves and no rotating mechanisms (see figures 1 and 3, where no valves or rotating mechanisms are in the scent delivery component).
Regarding claim 22, Jain et al. teach, the article of claim 1, wherein each tubing is made of a polymer (see paragraph 64).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 16, 19-20  and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Jain et al. US publication no.: US 2021/0106910 A1. 
Regarding claim 9, Jain et al. is silent on specifically teaching, the article of claim 8, wherein the controller is configured to control the air pumps such that the concentration of odorant in the scented air flow dispensed from the output of the odor delivery device is both (i) high enough to be detected by a first person whose nose is within 4 inches of the device output and at an angle between 0 degrees and 135 degrees of the central air flow direction and (ii) low enough not to be detected by a second person whose nose is more than 15 inches of the device output.
However, Jain et al. teach in paragraph 53 that the scent is close proximity to the user’s nose or preferable at an acceptable distance to allow scent to reach the users nose. 
Furthermore, it is merely a trial and error method to further allow the system to not let a person away from the user to smell the scent and therefore, it would’ve been obvious to one with the ordinary skills in the art, before the effective filing date of the inveintion, with the apparatus as taught by Jain et al. to include wherein the controller is configured to control the air pumps such that the concentration of odorant in the scented air flow dispensed from the output of the odor delivery device is both (i) high enough to be detected by a first person whose nose is within 4 inches of the device output and at an angle between 0 degrees and 135 degrees of the central air flow direction and (ii) low enough not to be detected by a second person whose nose is more than 15 inches of the device output, for the purpose of enhancing user’s experience. 
Regarding claim 16, Jain et al. is silent on specifically teaching, the article of claim 8, wherein, when at least one tubing is configured with no scented material, the controller is configurable to control the corresponding air pump to selectively dispense a clean air flow from the odor delivery device 
However, Jain et al. teach a variety of scents and not limited by the scents disclosed a seen in paragraphs 28 and 76-77.
In view of Jain et al.’s teachings, it would’ve obvious to one with the ordinary skills in the art, before the effective filing of the invention to include; when at least one tubing is configured with no scented material, the controller is configurable to control the corresponding air pump to selectively dispense a clean air flow from the odor delivery device, for the purpose of enhancing user’s experience. 
Regarding claim 19, Jain et al. is silent on specifically teaching, the article of claim 1, wherein each tubing has an internal diameter of ⅛ inch or less and an internal diameter of 1/16 inch or less at the output of the odor delivery device.
However, Jain et al. discloses in figure 3 and paragraph 68 that a “small diameter” is disclosed for tubes for a pleasant scent experience to the nose of the user. 
Therefore, it would’ve been obvious to one with the ordinary skills in the art, before the effective filing date of the invention with the apparatus as taught by Jain et al. to include as an obvious design choice; wherein each tubing has an internal diameter of ⅛ inch or less and an internal diameter of 1/16 inch or less at the output of the odor delivery device, for the purpose of enhancing the user’s experience. 

Regarding claim 20, Jain et al. is silent on specifically teaching, the article of claim 19, Jain et al. is silent on specifically teaching, wherein the internal diameter of each tubing is about 1/16 inch and the internal diameter of each tubing is about 1/32 inch at the output of the odor delivery device.
However, Jain et al. discloses in figure 3 and paragraph 68 that a “small diameter” is disclosed for tubes for a pleasant scent experience to the nose of the user. 
Therefore, it would’ve been obvious to one with the ordinary skills in the art, before the effective filing date of the invention with the apparatus as taught by Jain et al. to include as an obvious design choice; wherein the internal diameter of each tubing is about 1/16 inch and the internal diameter of each tubing is about 1/32 inch at the output of the odor delivery device, for the purpose of enhancing the user’s experience. 
Regarding claim 23, Jain et al. teach, The article of claim 1, wherein: the air pumps are micropumps (see dual micro-pump system, paragraph 68); the odor delivery device comprises: a pump unit comprising the micropumps and dedicated tubing for each micropump (see paragraph 64, where there is plurality of tubes through which cavities (scent sources) have been etched into the chip); a cartridge unit configured to be removably mated to the pump unit; and a nose piece configured to be removably mated to the cartridge unit at the output of the odor delivery device (see paragraph 56), wherein: the cartridge unit comprises dedicated tubing for each micropump in the pump unit (as explained in paragraph 68, that the cartridge is detachable and each cartridge unit contains a different scent that can be attached to the dedicated pump); when the cartridge unit is mated to the pump unit, each tubing in the cartridge unit mates with corresponding tubing in the pump unit (see cartridges, paragraph 68, figure 3); each tubing in the cartridge unit is configurable to receive scented material(see paragraph 68); each tubing in the cartridge unit is narrowed at the output of the odor delivery device in order to inhibit backflow of air into the tubing (see paragraph 53, where the odor stream is shaped like a narrow plume); and each tubing in the cartridge unit extends to the output of the odor delivery device (see figure 3, where the cartridge unit extends out); the odor delivery device has no valves and no rotating mechanisms; and each tubing is made of a polymer (see paragraph 64).
Jain et al. is silent on specifically teaching: each tubing has an internal diameter of ⅛ inch or less and an internal diameter of 1/16 inch or less at the output of the odor delivery device.
However, Jain et al. discloses in figure 3 and paragraph 68 that a “small diameter” is disclosed for tubes for a pleasant scent experience to the nose of the user. 
Therefore, it would’ve been obvious to one with the ordinary skills in the art, before the effective filing date of the invention with the apparatus as taught by Jain et al. to include as an obvious design choice; wherein the internal diameter of each tubing is about 1/16 inch and the internal diameter of each tubing is about 1/32 inch at the output of the odor delivery device, for the purpose of enhancing the user’s experience. 
Regarding claim 24, Jain et al. teach, the article of claim 23, further comprising an electronic control unit configured to independently control each of the micropumps (see dual micro-pump system, paragraph 68); the electronic control unit is configured to control the micropumps to concurrently deliver two or more differently scented air flows from the odor delivery device (see paragraph 56 and 69-71 where there are plurality of scents that are controlled by the controller); the electronic control unit is configurable to control the micropumps to deliver one or more scented air flows from the odor delivery device only during inhalation by the user (see paragraph 49); the electronic control unit is configurable to control the micropumps to increase and/or decrease the rate of air flow through one or more tubings during an inhalation by the user (see paragraph 49); the electronic control unit is configurable to control the micropumps as part of a VR/AR system that coordinates the control of the micropumps as part of operation of the VR/AR system (virtual reality component 110, figure 1); and the electronic control unit is configurable to coordinate the control of the micropumps with motions of the user during the operation of the VR/AR system (see user 120, figure 1; paragraph 25).
Jain et al. is silent on specifically teaching: when at least one tubing is configured with no scented material, the electronic control unit is configurable to control the corresponding micropump to selectively dispense a clean air flow from the odor delivery device; the electronic control unit is configured to control the micropumps such that the concentration of odorant in the scented air flow dispensed from the output of the odor delivery device is both (i) high enough to be detected by a first person whose nose is within 4 inches of the device output and (ii) low enough not to be detected by a second person whose nose is more than 15 inches of the device output.
However, Jain et al. teach in paragraph 53 that the scent is close proximity to the user’s nose or preferable at an acceptable distance to allow scent to reach the users nose and teach a variety of scents and not limited by the scents disclosed in paragraphs 28 and 76-77. 
Furthermore, it is merely a trial and error method to further allow the system to not let a person away from the user to smell the scent and therefore, it would’ve been obvious to one with the ordinary skills in the art, before the effective filing date of the inveintion, with the apparatus as taught by Jain et al. to include; when at least one tubing is configured with no scented material, the electronic control unit is configurable to control the corresponding micropump to selectively dispense a clean air flow from the odor delivery device; wherein the controller is configured to control the air pumps such that the concentration of odorant in the scented air flow dispensed from the output of the odor delivery device is both (i) high enough to be detected by a first person whose nose is within 4 inches of the device output and at an angle between 0 degrees and 135 degrees of the central air flow direction and (ii) low enough not to be detected by a second person whose nose is more than 15 inches of the device output, for the purpose of enhancing user’s experience. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZOHEB S IMTIAZ whose telephone number is (571)272-4308. The examiner can normally be reached 11am-730pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZOHEB S IMTIAZ/Examiner, Art Unit 2846